 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710
 6   Attorneys for Defendant
     SANTOS YBARRA
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                      Case No. 1:17-CR-00250 LJO
11
                       Plaintiff,                   ORDER FOR RELEASE OF SANTOS
12                                                  YBARRA
     vs.
13
     SANTOS YBARRA,
14
                      Defendant.
15
16
17
18                                  [PROPOSED] ORDER OF RELEASE
19   Defendant SANTOS YBARRA is to be released from Fresno County Jail at 8:00 a.m. on
20   Tuesday, November 19, 2019. Mr. Ybarra is ordered to report for intake at the Christian Sober

21   Living Home, located at 2586 Barstow Ave, Clovis, CA, 93611, where he shall reside and
     participate in outpatient drug treatment until otherwise approved or directed by his pretrial
22
     services officer. The Federal Defenders Office shall transport Mr. Ybarra to the Christian Sober
23
     Living Home and notify the pretrial services officer upon Mr. Ybarra’s successful admission into
24   the home.
25
26   IT IS SO ORDERED.
27
        Dated:     November 18, 2019                        /s/ Lawrence J. O’Neill _____
28                                                 UNITED STATES CHIEF DISTRICT JUDGE
